                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In re: SARAI SERVICES GROUP, INC.1                   )
                                                      )            Case No.: 18-82948-11
         EIN: xx-xxx2969                              )
                                                      )
                 Debtor.                              )            CHAPTER 11
                                                      )

           DEBTOR’S SUPPLEMENTAL RESPONSE TO UNITEDHEALTHCARE
             OF ALABAMA, INC.’S AMENDED MOTION FOR STAY RELIEF

         COMES NOW, Sarai Services Group, Inc., (“the “Debtor”) and files this Supplemental
 Response to the Amended Motion for Stay Relief filed by UnitedHealthcare of Alabama, Inc.
 (“United”) as follows:

         The Debtor has reviewed United’s Reply motion filed in this matter along with the extensive
 documentation provided by this creditor concerning the parties’ contractual relationship. Based on
 the foregoing information, the Debtor no longer opposes United’s Amended Motion for Stay Relief.

         WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests that this Court
 grant such relief as it deems just and proper.

         Respectfully submitted this 29th day of January, 2019.

                                                  /s/ Tazewell T. Shepard IV
                                                  Tazewell T. Shepard III
                                                  Tazewell T. Shepard IV
                                                  Attorneys to Chapter 11 Debtor

                                                  SPARKMAN, SHEPARD & MORRIS, P.C.
                                                  P.O. Box 19045
                                                  Huntsville, AL 35804
                                                  Tel: (256) 512-9924
                                                  ty@ssmattorneys.com



 1
         In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV LLC, Case No.
 18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18-
 82951-CRJ-11.




Case 18-82948-CRJ7          Doc 124     Filed 01/30/19 Entered 01/30/19 22:15:07                  Desc Main
                                       Document     Page 1 of 2
                                   CERTIFICATE OF SERVICE

        This is to certify that I have this the 29th day of January, 2019 served the foregoing document
 upon the Debtor’s 20 largest unsecured creditors, Richard Blythe, Office of the Bankruptcy
 Administrator, P.O. Box 3045, Decatur, AL 35602, Brian R. Walding, Walding, LLC, 2227 First Ave.
 S., Ste 100, Birmingham, AL 34233, and all persons requesting notice by electronic service through the
 Court’s CM/ECF system and/or by depositing said copies in the United States Mail in properly
 addressed envelopes with adequate postage thereon:


                                            /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard IV




Case 18-82948-CRJ7        Doc 124     Filed 01/30/19 Entered 01/30/19 22:15:07              Desc Main
                                     Document     Page 2 of 2
